                                                                      FILED
                                                                        NOV 12 2019
                 IN THE UNITED STATES DISTRICT COURT                Clbrk, U.S District Court
                                                                        ,stnct_Of Montana
                     FOR THE DISTRICT OF MONTANA                            Missoula

                          MISSOULA DIVISION




 BUFFALO FIELD CAMPAIGN, a
 Montana Non-Profit Corporation,                  CV 18-31-M-DLC

                      Plaintiff,
                                                   ORDER
        vs.

 UNITED STATES DEPARTMENT
 OF AGRICULTURE, ANIMAL AND
 PLAN HEALTH INSPECTION
 SERVICE,

                      Defendant.

      Before the Court is the United States' Notice and Unopposed Motion to

Dismiss. (Doc. 14.) The United States represents that it has complied with

Paragraph 3 of the parties' Stipulation to Dismissal. (Doc. 13.)

      Accordingly, with good cause appearing, IT IS ORDERED that the motion

(Doc. 14) is GRANTED, and this matter is DISMISED WITH PREJUDICE.

      DATED this 12...U,day ofNovember, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court
                                        -1-
